—In an action, inter alia, to recover on a conditional-sale-contract note, the plaintiff appeals from an order of the Supreme Court, Queens *504County (Rutledge, J.), dated August 28, 1995, which denied, its motion pursuant to CPLR 2508 to require the defendant Grace Industries, Inc., to file a new or additional undertaking pending an appeal from an order of the same court, dated May 22, 1995.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
On this appeal, the plaintiff challenges the adequacy of an undertaking filed by the defendant Grace Industries, Inc. (hereinafter Grace) to stay execution of a money judgment in the plaintiff’s favor pending a separate appeal by Grace and its codefendants from an order which denied its motion to vacate that judgment. However, since we have determined that the appeal by Grace is meritorious and that the money judgment must be vacated (see, Orix Credit Alliance v Grace Indus., 231 AD2d 502 [decided herewith]), the present appeal has been rendered academic and therefore is dismissed. Bracken, J. P., Sullivan, Santucci and McGinity, JJ., concur.